UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 Commission File No. 1-6407 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware 75-0571592 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5444 Westheimer Road 77056-5306 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(713) 989-2000 Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $1 per share New York Stock Exchange 7.55% Depositary Shares New York Stock Exchange 5.00% Corporate Units New York Stock Exchange Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesPNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No P Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesPNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not con­tained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information state­ments incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.P Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerPAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesNo P The aggregate market value of the Common Stock held by non-affiliates of the Registrant as of June 30, 2007 was $3,537,812,559 (based on the closing sales price of Common Stock on the New York Stock Exchange on June 30, 2007).For purposes of this calculation, shares held by non-affiliates exclude only those shares beneficially owned by executive officers, directors and stockholders of more than 10% of the Common Stock of the Company. The number of shares of the registrant's Common Stock outstanding on February 22, 2008 was 123,772,513. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s proxy statement for its annual meeting of stockholders that is scheduled to be held on May 13, 2008 are incorporated by reference into Part III. SOUTHERN UNION COMPANY AND SUBSIDIARIES FORM 10-K DECEMBER 31, 2007 Table of Contents Page PART I ITEM 1. Business. 1 ITEM 1A. Risk Factors. 15 ITEM 1B. Unresolved Staff Comments. 23 ITEM 2. Properties. 24 ITEM 3. Legal Proceedings. 24 ITEM 4. Submission of Matters to a Vote of Security Holders. 24 PART II ITEM 5. Market for the Registrant’s Common Stock, Related Stockholder Matters and Issuer Purchases of Equity Securities. 25 ITEM 6. Selected Financial Data. 28 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 29 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk. 51 ITEM 8. Financial Statements and Supplementary Data. 53 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 53 ITEM 9A. Controls and Procedures. 53 ITEM 9B. Other Information. 55 PART III ITEM 10. Directors, Executive Officers and Corporate Governance. 55 ITEM 11. Executive Compensation. 55 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 55 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 55 ITEM 14. Principal Accountant Fees and Services. 55 PART IV ITEM 15. Exhibits, Financial Statement Schedules. 56 Signatures. 60 Index to the Consolidated Financial Statements. F-1 Table of Contents PART I ITEM 1.Business. OUR BUSINESS Introduction Southern Union Company (Southern Union and, together with its subsidiaries, the Company) was incorporated under the laws of the State of Delaware in 1932.The Company owns and operates assets in the regulated and unregulated natural gas industry and is primarily engaged in the gathering, processing, transportation, storage and distribution of natural gas in the United States.The Company operates in three reportable segments:Transportation and Storage, Gathering and Processing, and Distribution. BUSINESS SEGMENTS Reportable Segments The Company’s operations, as reported, include three reportable segments: · The Transportation and Storage segment, which is primarily engaged in the interstate transportation and storage of natural gas from gas producing areas in Texas, Oklahoma, Colorado, the Gulf of Mexico and the Gulf Coast to markets throughout the Midwest and from the Gulf Coast to Florida, and liquefied natural gas (LNG) terminalling and regasification services.Its operations are currently conducted through Panhandle Eastern Pipe Line Company, LP (PEPL) and its subsidiaries (collectively Panhandle) and its 50 percent equity ownership interest in Florida Gas Transmission Company, LLC (Florida Gas) through Citrus Corp. (Citrus); · The Gathering and Processing segment, which is primarily engaged in the gathering, treating, processing and redelivery of natural gas and natural gas liquids (NGLs) in Texas and New Mexico.Its operations are conducted through Southern Union Gas Services (SUGS); and · The Distribution segment, which is primarily engaged in the local distribution of natural gas in Missouri andMassachusetts.Its operations are conducted through Missouri Gas Energy and New England Gas Company. The Company has other operations that support and expand its natural gas and other energy sales, which are not included in its reportable segments.These operations do not meet the quantitative thresholds for determining reportable segments and have been combined for disclosure purposes in the Corporate and Other category.For information about the revenues, operating income, assets and other financial information relating to theCorporate and Other category, see Item 8.Financial Statements and Supplementary Data, Note 21 – Reportable Segments. The Company also provides various corporate services to support its operating businesses, including executive management, accounting, communications, human resources, information technology, insurance, internal audit, investor relations, environmental, legal, payroll, purchasing, risk management, tax and treasury. Sales of products or services between segments are billed at regulated rates or at market rates, as applicable.There were no material intersegment revenues during the years ended December 31, 2007, 2006 or 2005. Transportation and Storage Segment Services The Transportation and Storage segment is primarily engaged in the interstate transportation and storage of natural gas to the Midwest and from the Gulf Coast to Florida, and LNG terminalling and regasification services.The Transportation and Storage segment’s operations are conducted through Panhandle and Florida Gas. For the years ended December 31, 2007, 2006 and 2005, the Transportation and Storage segment’s operating revenues were $658.4 million, $577.2 million and $505.2 million, respectively.Earnings from unconsolidated investments related to Citrus were $98.9 million for the year ended
